Citation Nr: 1142541	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  09-13 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a hearing acuity disorder, to include bilateral hearing loss, tinnitus, Labyrinthitis, and Meniere's disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In January 2011, the Board found that the Veteran's January 2006 service connection claim encompassed Labyrinthitis and Meniere's disease, in addition to bilateral hearing loss and tinnitus.  As such, the Board re-captioned the claim as seen on the title page above.  See Brokowski v. Shinseki, 23 Vet App 79 (2009) citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The Board also found that the August 2007 VA examination afforded to the Veteran pursuant to his January 2006 claim was inadequate because the examiner was not requested to determine presence, severity, or etiology of either Labyrinthitis or Meniere's disease.  Further, the Board found that the August 2007 VA examination was inadequate because the examiner did not render an opinion as to whether any current hearing acuity disorder was due to or aggravated by the Veteran's service-connected disabilities or the medications prescribed to treat such disabilities.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Consequently, the Board remanded the Veteran's claim for further development, to include afford him another VA examination.

In February 2011, the Veteran underwent a VA audiological examination.  Ultimately, the diagnoses were mild to moderately severe right ear sensorineural hearing loss, mild to severe left ear sensorineural hearing loss, and tinnitus.  The examiner then found that the Veteran's bilateral hearing loss and tinnitus were "not as likely as not" related to his active duty service without further elaboration.  The February 2011 VA examiner also opined that he was not a medical doctor and, thus, was not qualified to ascertain the presence of either Labyrinthitis or Meniere's disease, and was not qualified to render an opinion as to whether a hearing acuity disorder was aggravated by a service-connected disability or the medication prescribed to treat such disabilities.  The examiner stated that these issues were best addressed by an Ear, Nose, and Throat doctor.  

Although the February 2011 VA examiner provided audiometric findings, diagnoses, and etiological opinions as to the Veteran's bilateral hearing loss and tinnitus, no rationale was included.  A medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The February 2011 VA examiner did not provide, and endorsed not being qualified to render, the requested opinions regarding Labyrinthitis and Meniere's disease.  As such, the Board finds that the February 2011 VA examination is inadequate for purposes of determining service connection.  

In March 2011, the Veteran underwent a VA Ear, Nose, and Throat examination.  The examiner briefly reviewed the Veteran's relevant medical history, including inservice and post-service noise exposure.  The Veteran then denied past ear infections, Eustachian tube dysfunction, a ruptured eardrum, and ear surgery.  A physical examination demonstrated that the Veteran's eardrums were intact.  The examiner then stated that the remainder of the examination including the nose, nasopharynx, mouth, larynx, and neck were all within normal limits.  Under the "Diagnosis" section of the report, the examiner provided the following:

Bilateral constant tinnitus dating back to the mid 1960s when [the Veteran] served in Vietnam.  His records and claims were reviewed.  I do not see any reference to tinnitus nor ear problems in his medical records.

The Board is unable to discern from the quoted language whether the examiner related the Veteran's tinnitus to the Veteran's service in Vietnam, or whether this was simply a restatement of the Veteran's assertions.  This language is especially confusing given that the examiner stated that no tinnitus or ear problems were demonstrated in the Veteran's "medical records."  Further, the examiner did not specifically address whether Labyrinthitis and/or Meniere's disease was/were present, and did not provide an opinion as to whether a hearing acuity disorder was aggravated beyond its natural course by a service-connected disability or by the medications prescribed to treat those disabilities.  As such, the Board finds that the March 2011 VA examination is inadequate for purposes of determining service connection.

In sum, the Board finds that the February and March 2011 VA examinations, even when considered together, are inadequate for purposes of determining service connection.  The opinions provided therein did not fully address the salient diagnostic or etiological questions presented by the Veteran's claim.  "Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21Vet. App. 303, 311 (2007).  As such, the Board finds that a remand is necessary in order to obtain supplemental opinions or to afford the Veteran additional VA examinations.  

Further, by not ensuring that the VA examinations were adequate, the RO did not substantially comply with the directives of the January 2011 remand.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that a remand is required for corrective action by the RO.


Accordingly, the case is remanded for the following action:

1.  The RO must request that the February 2011 VA examiner provide a supplemental opinion.  The examiner must opine as to whether the Veteran's bilateral hearing loss and/or tinnitus was/were incurred in or due to the Veteran's active duty service, to include as due to acoustic trauma.  All rendered opinions must be accompanied by a thorough rationale.  The Veteran's claims folder must be provided to and contemporaneously reviewed by the examiner.  Further, the examiner must provide a description of the functional effects of the Veteran's bilateral hearing loss and tinnitus.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The prepared report must be typed.

2.  The RO must request the March 2011 VA examiner to provide a supplemental opinion.  The examiner must opine as to the nature of any current hearing acuity disorder, to include specific determinations as to whether Labyrinthitis and/or Meniere's disease is/are present.  If either is not present, the examiner must so state.  The examiner must then opine as to whether any current hearing acuity disorder was incurred in or due to the Veteran's active duty service, to include as due to acoustic trauma.  Further, the examiner must opine as to whether any found hearing acuity disorder is due or aggravated by the Veteran's service-connected disabilities, to include consideration of the medication(s) prescribed to treat the service-connected disabilities.  The Veteran's claims folder must be provided to and contemporaneously reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All rendered opinions must be accompanied by a thorough rationale.  The prepared report must be typed.

3.  If either the February or March 2011 VA examiner is not available to render the requested opinions, the Veteran must be afforded another VA examination to determine the nature of any current hearing acuity disorder, to include specific determinations as to whether Labyrinthitis and/or Meniere's disease is/are present.  If either or both is not present, the examiner must so state.  The examiner must then opine as to whether any current hearing acuity disorder was incurred in or due to the Veteran's active duty service, to include as due to acoustic trauma.  Further, the examiner must opine as to whether any found hearing acuity disorder is due or aggravated by the Veteran's service-connected disabilities, to include consideration of the medication(s) prescribed to treat the service-connected disabilities.  The Veteran's claims folder must be provided to and contemporaneously reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  Further, following the examination and a review of the evidence of record, the examiner must provide a description of the functional effects of any hearing acuity disorder found.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  All rendered opinions must be accompanied by a thorough rationale.  The prepared report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, to include consideration of all relevant evidence submitted since the March 2011 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

